Case 8:19-cv-01334-WFJ-JSS Document 99 Filed 10/20/20 Page 1 of 7 PageID 910




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

NEELAM UPPAL,
      Plaintiff,
                                                    Case No. 8:19-cv-1334-T-02JSS
v.
WELLS FARGO BANK, NA,

      Defendant.
________________________________/

     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS WITH
                        PREJUDICE

      This matter is before the Court on Defendant Wells Fargo’s Motion to

Dismiss, Dkt. 91, pro se Plaintiff Neelam Uppal’s Third Amended Complaint, Dkt.

87. Plaintiff filed a response. Dkt. 98. As explained below, the Court grants

Defendant’s Motion to Dismiss with prejudice.

                                 BACKGROUND

      This case stems from a long saga involving the foreclosure of real property

located at 8760 46th Street, Pinellas County, Florida. Dkt. 37 at 2. The Court

already detailed the facts and procedural background of this case and the state

court foreclosure action in a previous order. Dkt. 37 at 2–7. To quickly summarize,

Plaintiff Uppal accuses Defendant Wells Fargo of violating the Fair Credit

Reporting Act (“FCRA”), 15 U.S.C. § 1681 et seq., by forging a loan secured by a
Case 8:19-cv-01334-WFJ-JSS Document 99 Filed 10/20/20 Page 2 of 7 PageID 911




mortgage on Plaintiff’s property, using the forged loan to improperly foreclose on

the property, and then falsely reporting information about the forged loan to credit

reporting agencies that, in turn, negatively impacted Plaintiff’s credit. Dkt. 87 at 2–

3.

         This Court has dismissed Plaintiff’s claims twice before. Dkts. 37, 75. First,

the Court ruled that most of Plaintiff’s claims in the First Amended Complaint

were barred by collateral estoppel and the compulsory counterclaim rule.1 Dkt. 37.

10–13. The Court found that Plaintiff had filed or should have filed those claims in

the state court action because they were intertwined with the validity of the loan,

the alleged fraud/forgery, and the propriety of foreclosure. Id. But the Court

allowed Plaintiff to amend her FCRA claim to allege facts showing the claim was

not compulsory or barred by collateral estoppel. Id. at 14–16.

         Plaintiff then brought a single claim under the FCRA in her Second

Amended Complaint. Dkt. 44. The Court dismissed the claim, finding that Plaintiff

had failed to allege that Defendant Wells Fargo received notice about the loan

dispute from a consumer reporting agency—a critical element necessary to support

a claim under § 1681s–2(b). Dkt. 75 at 3. The Court also warned Plaintiff that her

pleadings were carelessly written and contained several inaccuracies and


1
  The Court dismissed the following claims under these theories: (1) civil RICO violations; (2) mail fraud in
violation of the RICO statute; (3) violation of the Real Estate Settlement Procedures Act; (4) violation of the Truth-
in-Lending Act; (5) state law claims for fraudulent misrepresentation; and (6) state law claims for civil conspiracy.
Dkt. 37.

                                                          2
Case 8:19-cv-01334-WFJ-JSS Document 99 Filed 10/20/20 Page 3 of 7 PageID 912




inconsistencies. Dkt. 75 at 4–5. Nevertheless, the Court granted Plaintiff one last

chance to amend her FCRA claim, instructing her to fix these issues should she

choose to refile. Id.

       At issue today is Plaintiff’s Third Amended Complaint. Dkt. 87. Plaintiff,

who is now proceeding pro se, brings a single claim against Defendant Wells

Fargo under 15 U.S.C. § 1681s–2(b). Id. Defendant Wells Fargo moves to dismiss

the complaint with prejudice under three theories: (1) the FCRA claim is barred by

collateral estoppel, (2) the FCRA claim is barred by the compulsory counterclaim

rule, and (3) Plaintiff failed to state a claim pursuant to Rule 12(b)(6) of the

Federal Rules of Civil Procedure. Dkt. 91. In response, Plaintiff argues the state

court never considered the FCRA claim, and that she adequately pled her claim for

relief. Dkt. 98.

                                LEGAL STANDARD

       To survive a Rule 12(b)(6) motion to dismiss, a plaintiff must plead

sufficient facts to state a claim that is “plausible on its face.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (citation omitted). When considering a Rule 12(b)(6) motion,

the Court accepts all factual allegations of the complaint as true and construes them

in the light most favorable to the plaintiff. Pielage v. McConnell, 516 F.3d 1282,

1284 (11th Cir. 2008) (citation omitted). However, the Court need not take

allegations as true if they are “[t]hreadbare recitals of the elements of a cause of


                                            3
Case 8:19-cv-01334-WFJ-JSS Document 99 Filed 10/20/20 Page 4 of 7 PageID 913




action, supported by mere conclusory statements.” Iqbal, 556 U.S. at 678. Courts

should limit their “consideration to the well-pleaded factual allegations, documents

central to or referenced in the complaint, and matters judicially noticed.” La

Grasta v. First Union Sec., Inc., 358 F.3d 840, 845 (11th Cir. 2004) (citations

omitted).

                                   DISCUSSION

      The FCRA protects consumers against the dissemination of inaccurate credit

information. See Equifax, Inc. v. FTC, 678 F.2d 1047, 1048 (11th Cir. 1982). It

requires furnishers of credit information—such as Defendant Wells Fargo—to

investigate the accuracy of such information after receiving notice of a dispute on a

consumer’s account. See § 1681s–2(b). Consumers can enforce this provision

through a private right of action, but only if the furnisher received notice of the

consumer’s dispute from a consumer reporting agency (“CRA”). See Green v. RBS

Nat’l Bank, 288 F. App’x 641, 642 (11th Cir. 2008) (citing § 1681s–2(b)(1)). After

receiving such notice, a furnisher is required to investigate the disputed

information and review all relevant information provided to it by the CRA. See §

1681s–2(b)(1)(A)–(B). If the furnisher determines it provided inaccurate

information to the CRA, the furnisher must notify all CRAs that received this

inaccurate information and promptly modify, delete, or block the information. See

§ 1681s–2(b)(1)(D).


                                           4
Case 8:19-cv-01334-WFJ-JSS Document 99 Filed 10/20/20 Page 5 of 7 PageID 914




      Importantly, to state a claim under § 1681s–2(b), a plaintiff must show there

was a factual inaccuracy in the furnisher’s information, rather than the existence of

a disputed legal question. See Hunt v. JPMorgan Chase Bank, Nat’l Ass’n, 770 F.

App’x 452, 458 (11th Cir. 2019) (citing Chiang v. Verizon New England Inc., 595

F.3d 26, 38 (1st Cir. 2010)). When a plaintiff merely asserts a legal challenge to

the validity of an existing debt, the plaintiff fails to demonstrate a factual

inaccuracy in the furnisher’s report of that debt. See id.; see also Schuh v. Am.

Express Bank, FSB, Case No. 17-24345-CIV-Williams/Torres, 2018 WL 3751467,

at *3 (S.D. Fla. May 3, 2018), report and recommendation adopted, 2018 WL

373022b (S.D. Fla. May 31, 2018), aff’d 806 F. App’x 973 (11th Cir. 2020).

Furnishers are neither qualified nor obligated to resolve issues that can only be

resolved by a court of law. See Chiang, 595 F.3d at 38.

      Here, Plaintiff Uppal bases the FCRA claim on her belief the note is a

forgery. She accuses Wells Fargo of responding to credit bureaus with “a

fabricated fraudulent document to support their negative report.” Dkt. 87 at 3. She

claims she has suffered damages “based on the negligent fraud with negative

Credit reporting continuing legal actions by the Defendant’s Fraud for the last 10

years based on a doctored, fabricated Bogus, Loan document.” Dkt. 87 at 16

(emphasis added). Plaintiff even presents several forensic reports as evidence of

the note’s alleged forgery. Dkts. 87-3, 88.


                                            5
Case 8:19-cv-01334-WFJ-JSS Document 99 Filed 10/20/20 Page 6 of 7 PageID 915




        The Court holds that this is an improper basis for a claim under § 1681s–

2(b). Plaintiff’s forgery argument is a legal defense to the debt, rather than a

factual inaccuracy in Defendant Wells Fargo’s reporting. See Robertson v.

Robertson, 61 So. 2d 499, 504 (Fla. 1952) (en banc) (recognizing forgery as a legal

defense to foreclosure actions). The state court already resolved this legal question

in the foreclosure action when it entered judgment in favor of Defendant Wells

Fargo. Dkt. 34-10. In fact, the state court said: “This case has been litigated for

over six years with [Plaintiff Uppal] claiming ‘fraud’ throughout since her initial

answer filed in January 1, 2013. Any issue of ‘fraud’ was resolved or must have

been raised previously.” Dkt. 34-11. Accordingly, because Plaintiff bases her

FCRA claim on the existence of a legal question—indeed, a resolved legal

question—as opposed to a factual inaccuracy, the claim must be dismissed. See

Hunt, 770 F. App’x at 458; see also Chiang, 595 F.3d at 38.

        The Court dismisses this action with prejudice.2 This is Plaintiff’s fourth

attempt at pleading an FCRA claim. Dkts. 1, 16, 44, 87. The Court told Plaintiff

this would be her final opportunity. Dkt. 75 at 1. The Court even cautioned

Plaintiff and her former attorney that they could face sanctions if they again failed

to establish Plaintiff’s allegations by competent proof. Id. at 4. Moreover, Plaintiff




2
 Because the Court is dismissing Plaintiff’s claim with prejudice, the Court need not address Defendant’s arguments
under the compulsory counterclaim rule and the doctrine of collateral estoppel.

                                                        6
Case 8:19-cv-01334-WFJ-JSS Document 99 Filed 10/20/20 Page 7 of 7 PageID 916




has failed to fix the inconsistencies plaguing each of her complaints, despite the

Court’s pointed warnings. Id. at 4–5. For example, Plaintiff still alleges Defendant

Wells Fargo issued the loan, despite this fact being plainly refuted by Plaintiff’s

own attachments. Dkt. 87 at 2; Dkt. 87-3. Likewise, Plaintiff still requests an

injunction stopping the foreclosure sale of the property, despite the property

already being sold in October 2019. Id. at 16. The Court highlighted these

deficiencies and others in its last order, yet Plaintiff chose not to correct them.

Given this pattern of behavior, the Court believes any further amendment would be

futile, and it dismisses the case with prejudice.3

                                             CONCLUSION

        The Court grants Wells Fargo’s Motion to Dismiss (Dkt. 91) with prejudice.

The Clerk is directed to close the case.


        DONE AND ORDERED at Tampa, Florida, on October 20, 2020.

                                                    /s/ William F. Jung
                                                    WILLIAM F. JUNG
                                                    UNITED STATES DISTRICT JUDGE

COPIES FURNISHED TO:
Counsel of Record
Pro se litigant



3
 Leave to amend should be freely given “when justice so requires.” Fed. R. Civ. P. 15(a)(2). However, the Court
need not grant leave to amend when such amendment would be futile or the plaintiff repeatedly failed to cure
deficiencies. See Bryant v. Dupree, 252 F.3d 1161, 1164 (11th Cir. 2001).

                                                        7
